The answer of the administrator of Meredith admitted nothing, and put the plaintiff upon full proof of his case; nor did it admit or deny assets to satisfy a decree if the plaintiff should obtain one.
We have examined the evidence, and the proofs are sufficient to satisfy us that the defendant's intestate did execute to the plaintiff the obligation mentioned in the bill, for the consideration therein stated, and for the sum of $189.12, payable one day after date, and dated 25 May, 1827. There is no proof that the said obligation has ever been paid. Plaintiff has appended to his bill an affidavit that the debt is unpaid and that the obligation has been destroyed by accident, and there is strong corroborating proof of the truth of this affidavit. We are of opinion that he is entitled to a decree for $189.12, principal money, and interest on the same, to be computed from 26 May, 1827, on tendering to the defendant a bond with security to indemnify the estate of his intestate against any liability which may hereafter arise concerning the said supposed lost bond. But before the decree can be rendered there must be an inquiry and report as to the amount of assets in the hands of the defendant, unless he waive such inquiry. (123)
PER CURIAM. Direct accordingly.
Cited: Carter v. Jones, 40 N.C. 199; Fisher v. Carroll, 41 N.C. 488.